Title: To George Washington from Robert Morris, 29 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir,
                     Office of Finance 29th August 1782
                  
                  I am to request your Excellency that out of the Sums which may come to your Hands in the Manner already mentioned, You will endeavour after making the Payments of which I informed you in a former Letter, to transmit three thousand Dollars more to Mr Duer at Albany.  I am Sir with great Respect, Your Excellency’s Most Obedient & Humble Servant
                  
                     Robt Morris
                  
               